409 F.2d 229
UNITED STATES of America, Appellee,v.Earl Gilbert KIRKMAN, Appellant.
No. 13010.
United States Court of Appeals Fourth Circuit.
Argued April 11, 1969.Decided May 5, 1969.

E. L. Alston, Jr., Greensboro, N.C.  (Alston, Pell, Pell & Weston, Greensboro, N.C., on brief), for appellant.
William H. Murdock, U.S. Atty.  (H. Marshall Simpson, Asst. U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and CRAVEN, Circuit judges.
PER CURIAM:


1
Consideration after examination of the briefs and oral argument discloses no reversible error or any essential unfairness in the trial.  The conviction is affirmed.


2
Affirmed.